Citation Nr: 1630014	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  03-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a waiver of overpayment of compensation benefits in the amount of $1630.71.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2003 decision of the VA Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in Los Angeles, California.

The Veteran's claim was remanded by the Board in May 2006.

 
FINDINGS OF FACT

1.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran.

2.  In August 2001, within a month of the Veteran's incarceration, the Veteran's daughter informed VA that the Veteran had been incarcerated and she requested that the Veteran's family be provided the Veteran's benefits while he was in jail.   

3.  The August 2001 VA Form 119 containing the report of the Veteran's incarceration includes a notation that the Veteran's incarceration was for a felony.

4.  There was fault on the part of VA in the creation of the overpayment due to its failure to make a timely adjustment in the Veteran's compensation benefits when first notified of his incarceration for a felony.  

5.  The Veteran's assets and income, with consideration of the costs of life's basic necessities, is not sufficient to permit repayment of the overpayment indebtedness of $1630.71 without resulting in undue hardship to the Veteran and his family, and the collection of that indebtedness would defeat the purpose of the compensation benefit program, and otherwise be inequitable.



CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment have been met.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim for a waiver is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Congress has provided that a veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent (the rate of compensation payable under 38 U.S.C.A. § 1114(a)) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).  However, an apportionment of some or all of a veteran's benefits may be granted to a veteran's spouse, child or children and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  An apportionment in such circumstances shall be effective the date of reduction of payments made to the incarcerated person, subject to payments to the incarcerated person over the same period, if an informal claim is received within 1 year after notice to the incarcerated person.  38 C.F.R. § 3.665(f).

In August 2001, the Veteran's daughter contacted VA requesting that the Veteran's VA benefits be sent to her because the Veteran was in jail.  She reported that the family was experiencing financial hardship without the VA check.  The report of contact form describing the daughter's call also contains notation that the Veteran had been jailed due to a felony.

In a letter received by VA in December 2001, the Veteran's representative formally requested that the Veteran's spouse be provided an apportionment of the Veteran's compensation benefits pursuant to 38 C.F.R. § 3.665.  Included was a letter from the spouse indicating financial need.

The record indicates that the Veteran was incarcerated as of July [redacted], 2001.  

In February 2003 the RO wrote to the Veteran stating that he had been entitled to a reduced compensation rate of $101 as of September [redacted], 2001, due to incarceration.  It further stated that as of August [redacted], 2002, (date of release from jail) he was again entitled to the full rate.  The letter stated that this action resulted in an overpayment.  

The VA Debt Management Center wrote to the Veteran in March 2003 stating that an overpayment of $23,575.11 had been created and informed the Veteran that he could dispute the debt or request a waiver of the debt.  

The Veteran's representative submitted the Veteran's request for a waiver of overpayment in March 2003.  Included was a March 2003 Financial Status Report (FSR) in which the Veteran indicated that he had a monthly net income of $2,192 and monthly expenses of $3,700.  

A June 2003 VA memorandum notes that there was an unprocessed apportionment claim.  It stated that the Veteran's spouse submitted a request for special apportionment due to the Veteran's incarceration on December 1, 2001.  It further noted that the Veteran's compensation benefits were reduced due to incarceration from September [redacted], 2001, until August [redacted], 2002, when he was released from prison.  The VA memo instructed that finance transfer an amount of the Veteran's overpayment, equal to the total amount payable for the apportionment.   

In July 2003, the COWC issued a decision denying the Veteran's request for a waiver.  The decision noted that the Veteran's compensation rate had been reduced to 10 percent from September [redacted], 2001 to August [redacted], 2002 based upon imprisonment following conviction for a felony.  It noted that the Veteran's debt was reduced by $21,944.11 based on the approval of apportionment.  The decision stated that the remaining debt was $1,630.71, and denied waiver of that amount on the basis that collection of the debt would not be contrary to equity and good conscience.

Later in July 2003 the Veteran submitted another FSR.  This showed that his average family monthly net income was $2,318 and that his family monthly expenses were $2,950.  

On his September 2003 substantive appeal, the Veteran asserted that the debt was unjust.  He maintained that during his incarceration he took all necessary steps, such as requesting an apportionment, in a timely manner.  He stated that he continued to discuss the matter with his representative and his representative had informed him that all was well.  

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c). 

In this case, the Veteran's application was timely filed and there is no indication that there was any fraud, misrepresentation, or bad faith on the Veteran's part.   

As for the third requirement, the "equity and good conscience" standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the Veteran) and the Government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) undue hardship; (4) defeat of the purpose for which benefits were intended; (5) unjust enrichment; and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a). 

The Veteran asserts that the recovery of the overpayment should be waived on the basis that it was not his fault and on the basis of hardship.  The record indicates that there was some fault on the part of the Veteran in not responding to letters from VA for information regarding his incarceration.  However, due to the Veteran's incarceration the Board is unable to determine whether the Veteran received the letters from VA.  Furthermore, the Board finds that VA bears some fault for the creation of the overpayment.  The record indicates that VA was informed of the Veteran's incarceration for a felony on August 17, 2001.  As such, VA had notice three weeks prior to the Veteran's 61st day of incarceration.  Not only did VA have notice of the incarceration prior to the date that the Veteran's compensation payments were subject to reduction, but VA also had notice that the Veteran's family was seeking apportionment of the remainder of the Veteran's compensation award.  The August 2001 letter indicated that the family wanted the Veteran's compensation award and that it would undergo hardship without the Veteran's compensation payments.  In December 2001 the Veteran's spouse specifically requested apportionment and indicated financial need.  However, VA failed to adjust the Veteran's award until February 2003, and failed to consider the request for apportionment until June 2003.  

Additionally the Board finds that recovery of the overpayment would result in undue hardship.  The FSRs submitted by the Veteran indicate that the Veteran and his spouse have no significant assets and that their combined monthly expenses are below their combined net monthly income.  Accordingly, the Board finds that repayment of overpayment has caused the Veteran undue financial hardship. 

With regard to unjust enrichment, the Board notes that the Veteran's spouse showed financial need and that 38 C.F.R. § 3.665 provides that a spouse may be awarded all of the compensation not paid to an incarcerated Veteran.  Consequently, the Board finds that the Veteran's family did not receive any payment which was not entitled by law.

With regard to the consideration of changing position to one's detriment, the Board does not find evidence of detrimental reliance in the record.

In summary, having found no fraud, misrepresentation of a material fact, or bad faith in the creation of the debt, finding significant fault on VA's part in creation of the overpayment, and having found that repayment of the debt would create undue hardship and would nullify the objective for which the VA benefits were intended, the Board finds that repayment of the debt is against equity and good conscience, and, therefore, that a waiver should be granted.  38 U.S.C.A. § 5302(a).



ORDER

Entitlement to waiver of recovery of the overpayment of compensation benefits in the amount of $1630.71 is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


